 

Case 2:18-cv-10881-WBV-DMD Document 1-3 Filed 11/13/18 Page 1 of 12

 
  

1d 2018

 

 

 

 

CLERKS OFFICE
CIVIL DISTRICT COURT

 

 

 

CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS

STATE OF LOUISIANA

1§- 104949 DIVISION“ ”
VERSUS

ACADEMY PLACE., LLC ET. AL.
SECTION 12
CHELSEY RICHARD MAPOLEOH

FIRST NBC BANK, FEDERAL DEPOSITINSURANGE CORPORATION, AS
RECEIVER FOR FIRST NBC BANK, SUMMIZ-ENYES FMENL SMA NAGE MENT LLC,
GREGORY ST. ANGELO, ASHTON RYAN, AND.SBN.VENBC LLC

Patni ae
HEW ORLEANS, LAYOTIES
SO} - SF - GN

 

 

 

 

 
 

 

 

 

 

 

  
  

FILED:
Receipt BEPUTY OER 15 4.7100 PM
Riaceiot Mureber Teeqin
PETITION-BGRE! ehanketor
DECLARATORY JUDGMENIEAND DAMAGES ash Register 1
oo Case Number SOS. ae
Plaintiffs, Academy Place, LLC et al., as listed herein. by “and ihroush undersigned
. Prarie Total Peis 80
counsel, respectfully submit this First Amended @ouqildinte ford Déctatatsty Judgment and
Balanoe Dee OW
Damages against the Defendants identified below: Chrar Payment $0.00
Faymant! Transaction Lick
PARTIES a ox # 1094 849.90
1.
Made Petitioners herein are: item Charmed Paid Bal
Fathion forte cars aA pede) Bet OOo
(a) Academy Place, LLC., a Louisiana Timite ty Hability.qempany with 6 Fegiocted office oe
i Fegs BOLO
in the Parish of Jefferson, State of Louigian (“Petit 0 fC)
Building Fund Fee fo Ee OO BO Oo
(b) Patrick T. Bossetta, Sr., a person of full age pf maiouity.anc «is 9 rt Schoen
JE ee CW aes. oe S000
domiciled in the Parish of Jefferson, State gfdquisiapas lee" Bossgita, the, vals, 9 0 i $0.00

Patrick Bossetta, a person of full age of, “anaiorityand &iesident of and dg mnigilsd | Wh SOO

the Parish of Jefferson (“Petitioner Guarantors’ );

2.

Made Defendants herein are:
(a) Federal Deposit Insurance Corporation (“FDIC”), a government corporation

organized pursuant to 12 U.S.C. § 1811, and is the duly appointed and serving receiver

for First NBC Bank;

 
Case 2:18-cv-10881-WBV-DMD Document1-3 Filed 11/13/18 Page 2 of 12

(b) Summit Investment Management LLC, a private investment company organized

under the laws of Colorado and headquartered in Denver, Colorado;

(c) Ashton Ryan, a person of full age of majority and a resident of and domiciled in the

Parish of Jefferson, State of Louisiana;

(d) Gregory St. Angelo, a person of full age of majority and a resident of and domiciled
"4

in the Parish of St. Tammany

(d) First NBC Bank Holding company d/b/a First NBC Bank, a federally chartered bank

having offices and branches located in this Parish; and

(e) SBN V FNBC LLC, a limited liability corporation organized under the laws of

Delaware.

 

Venue is proper in this Court pursuant to La. C.C.P. art. 42. Furthermore, venue is proper
in this Court pursuant to La. C.C.P. art. 74, as certain immovable property at issue is situated in
Orleans Parish.

STATEMENT OF FACTS
4,

Petitioner Borrower operated a real estate investment/management company in

Louisiana, Academy Place, LLC, managed by Patrick T. Bossetta.
5.

Beginning in or about 2007 and through 2016, First NBC Bank made a series of real
estate transactions to Petitioner Borrower to help remove distressed properties from its books.
First NBC offered to “sell” a series of distressed properties owned by First NBC to

Petitioner/Borrower. Petitionet/Borrower was required to take a mortgage on each. property from

First NBC.

 
Case 2:18-cv-10881-WBV-DMD Document 1-3 Filed 11/13/18 Page 3 of 12

First NBC sold these properties to Petitioner/Borrower at an inflated price. He was to
then take additional loans from First NBC to rehabilitate the properties. First NBC made it a
practice of unloading all REO properties on Mr. Bossetta. |

7.

Mr. Bossetta lacked the requisite skill and management ability to manage several projects
at once. As the equity in his properties was being exhausted by the additional loans, First NBC .
continued to loan money to Petitioner/Borrower, until it reached a 223% loan to value.

8.

First NBC Bank president Ashton Ryan and Gregory St. Angelo repeatedly extended
loans to Petitioner Borrower even though he was aware that the operation was in danger of
defaulting on existing loans, and that it in fact needed these additional loans to pay the principal
and interest on existing loans made by Defendants. First NBC Bank and Ashton Ryan made
these additional loans in order to artificially keep Petitioner Borrowers’ loans “current” by
continuing to advance funds to pay itself interest as loan payments became due, Some of these
loans were secured by personal guarantees from the Petitioner Guarantors.

8.

Specifically, the immovable propetties purportedly securing the loans are as follows:

(a) Municipal No. 1205 Chimneywood, New Orleans, LA
(b) Municipal No. 1208 Chimneywood, New Orleans, LA
(c) Municipal No. 1306 Chimneywood, New Orleans, LA
(d) Municipal No. 1502 Chimneywood, New Orleans, LA
(e) Municipal No. 1504 Chimneywood, New Orleans, LA
(f) Municipal No. 1607 Chimneywood, New Orleans, LA
(g) Municipal No. 1702 Chimneywood, New Orleans, LA
(h) Municipal No. 1804 Mandeville, New Orleans, LA

(i) Municipal No. 1829 Mandeville, New Orleans, LA

(i) Municipal No. 1834 Mandeville, New Orleans, LA
(k) Municipal No. 2721 Clouet, New Orleans, LA

(1) Municipal No. 2732 Clouet, New Orleans, LA

 
Case 2:18-cv-10881-WBV-DMD Document 1-3 Filed 11/13/18 Page 4 of 12

(m) Municipal No. 2738 Clouet, New Orleans, LA

(n) Municipal No. 2745 Clouet, New Orleans, LA

(0) Municipal No. 2832 Clouet, New Orleans, LA

(p) Municipal No. 3122, Clouet, New Orleans, LA

(q) Municipal No. 3859 Metropolitan, New Orleans, LA

(rt) Municipal No. 3613 Metropolitan, New Orleans, LA

(s) Municipal No. 2606 Bienville, New Orleans, LA

(t) Municipal No. 2608-10 Bienville, New Orleans, LA

(u) Municipal No. 2825 Louisiana, New Orleans, LA

(v) Municipal No. 2557-59 N. Glavez, New Orleans, LA

(w) Municipal No. 2236-38 Mandeville & 2260-62 N. Tonti, New Orleans, LA

(x) Municipal No. 3056 N. Miro St., New Orleans, LA

(y) Municipal No. 2538 Flood St, New Orleans, LA

(z) Municipal No. 4734 Arthur St, New Orleans, LA

(aa) Municipal No. 2105 Iberville St, New Orleans, LA

(bb) Municipal No. 1406 Elysian Fields, New Orleans, LA

(cc) Municipal No. 1401 Chimneywood, New Orleans, LA

(dd) Municipal No. 1708 Chimneywood, New Orleans, LA

(ec) Municipal No. 2433-35 St. Roch, New Orleans, LA

(ff). Municipal No. 2322-24 Chippewa, New Orleans, LA

(gg) Municipal No. 1905 Hickory Ave, Hatahan, LA

(bh) Municipal No. 3715 Williams Blvd, Kenner, LA

9.

Ashton Ryan and Greg St. Angelo made loans to Petitioner Borrower, secured by
personal guarantees from the Petitioner Guarantors, in order to pay the principal and interest of
Petitioner Borrowet’s previous loans. He took these actions on his own, without informing

Petitioner Guarantors of the true state of these loans, in order to fraudulently improve the books

of First NBC Bank.

 
Case 2:18-cv-10881-WBV-DMD Document 1-3 Filed 11/13/18 Page 5 of 12

10.

Ashton Ryan and Greg St. Angelo was at times acting outside the scope of their role at
First NBC Bank, and took actions which were outside the practices and policies of First NBC
Bank for their own self-benefit and enrichment.

11.

Petitioners — in particular Patrick T. Bossetta — had a relationship of faith and trust with
Ashton Ryan and Greg St. Angelo, and was in a position of inequality, dependence, weakness,
and lack of knowledge in their dealings with First NBC Bank. Furthermore, Ashton Ryan and
First NBC Bank exercised dominion, contro! and/or influence over Petitioners’ affairs.

12.

The manner in which Defendants extended credit to the Petitioners and continued to
advise the Petitioners about their business, assets, and financial situation directly benefited First
NBC Bank and Ashton Ryan at the expense of Petitioners’ financial health.

13.

First NBC Bank and Ashton Ryan loaned Petitioner Borrower more than the corporation
had in assets, while misrepresenting to Petitioner Guarantors that there was sufficient collateral
to back the entire cumulative loan balance. In fact, Mr. Ryan and First NBC Bank were in
possession of documents showing the collateral was worth only $6 million, while Mr. Ryan
continued to assure the Petitioner Guarantors, that the assets were sufficient for the corporation
to pay back the $14 million balance.

14.

Ashton Ryan made promises to Petitioner Guarantors regarding the value of the assets,
that First NBC sold to Petitioner Borrowers in order to secure these additional loans, which he
knew were necessary to keep Petitioners’ existing First NBC Bank loans from defaulting. First
NBC Bank and Ashton Ryan represented to Patrick T. Bossetta that these loans passed each time

they were inspected by regulators, in order to keep the Guarantors’ confidence and conceal the

true stale of Petitioner Borrower’s finances.

 
Case 2:18-cv-10881-WBV-DMD Document 1-3 Filed 11/13/18 Page 6 of 12

15.
At least twenty-three (23) such loans were made by First NBC Bank to Petitioner
Borrowers from 2007 to 2016.
16.
Petitioner Guarantors would not have personally guaranteed loans for which Petitioner
Borrower had insufficient assets to cover had Defendants not made misrepresentations to them.
17.
These loans were marked as performing by the FDIC right up until the day before First
NBC Bank collapsed. On or about April 28, 2017, the FDIC seized the assets of First NBC Bank,

including Petitioners’ loan agreements referenced herein.

18.
The actions of First NBC Bank and Ashton Ryan have injured the Petitioners. Petitioner
Guarantors would not have agreed to personally guarantee these loans given accurate

information by the bank. Petitioner Borrowers are now insolvent as a result of Defendants”

actions.
19.
In October 2017, the loans at issue were purchased by Summit Investment Management,
LLC, and SBN V FNBC LLC macle defendants herein.
STATEMENT OF CLAIMS

 

FIRST CAUSE OF ACTION: DECLARATORY JUDGMENT PURSUANT TO LA. C.CP.
ART. 1871, ET. SEQ.
20.

Petitioners reaver paragraphs 1-19 and further state that:
21.

The Petitioner Guarantors are sufficiently interested persons under the contracts forming

 

these loans, and their rights are affected by these contracts. Therefore, Petitioner Guarantors seek

a determination of the validity of their personal guarantees arising under these contracts.

Petitioner Guarantors have been harmed by First NBC Bank’s and Ashton Ryan’s wrongful and

 
Case 2:18-cv-10881-WBV-DMD Document 1-3 Filed 11/13/18 Page 7 of 12

fraudulent actions, and are entitled to a judgment declaring that their personal guarantees are
vitiated as a matter of law.
22,

The Petitioner Borrowers are sufficiently interested persons under the contracts forming
these loans, and their rights are affected by these contracts. Petitioner Borrowers have been
harmed by First NBC Bank’s and Ashton Ryan’s wrongful and fraudulent actions, and are
entitled to damages caused by Defendants’ actions.

23.
” Petitioners assert that the FDIC, Summit Investment Management and SBN V FNBC
LLC, and any subsequent purchasers of these loan documents should be bound by any
“declaration made by this Honorable Court pursuant to La. C.C.P. arts. 641 and 1880.
SECOND CAUSE OF ACTION: BREACH OF FIDUCIARY DUTY
24,
Petitioners reaver paragraphs 1-19 and further state that:
25.

There existed a fiduciary relationship between Petitioners and Defendants. The borrower-
lender relationship between the parties went past a normal arm’s length relationship, as Ashton
Ryan stepped into an advisory role in his relationship with Petitioners and PatrickT.Bossetta in
particular. Defendants’ actions as set forth hereinabove constituted a breach of their fiduciary
duty. As a result of Defendants’ breach, Petitioners have suffered financial injury and emotional
distress.

26.
Petitioners are entitled to the judicial dissolution of their personal guarantees as well as
damages for breach of fiduciary duty and all other relief as the Court may deem just.
THIRD CAUSE OF ACTION: RESCISSION BECAUSE OF FRAUD
27.
Petitioners paragraphs 1-19 and further state that:

28.

 
Case 2:18-cv-10881-WBV-DMD Document 1-3 Filed 11/13/18 Page 8 of 12

Defendants suppressed and omitted that additional loans were being used to pay the
principal and interest on previous loans. Furthermore, Defendants misrepresented that Petitioner
Borrower had sufficient assets to cover the loans which Petitioner Guarantors personally
guaranteed. Defendants pursued these actions in order to obtain an unjust advantage at the
expense of Petitioner Guarantors.

29,

Petitioner Guarantors are entitled to a declaratory judgment finding all contracts granting
their personal guaranties to be null and void ab initio. In addition, Petitioners are entitled to
damages and attorney fees incurred as a result of Defendants’ fraudulent misrepresentations.

FOURTH CAUSE OF ACTION: RESCISSION BECAUSE OF ERROR
30.
Petitioners reaver paragraphs 1-20 and further state that:
31.

Petitioner Guarantors erred in believing that Petitioner Borrower had sufficient assets to
cover the loans and that First NBC Bank was not simply extending additional loans in order to
pay the principal and interest of Petitioner Borrower’s previous loans. This cause was known to
Defendants, and without this cause, Petitioner Guarantors would not have executed personal
guarantees for these loans.

32.

Petitioner Guarantors are entitled to a declaratory judgment finding their personal
guarantees to be null and void ab initio. In addition, Petitioners are entitled to reasonable
compensation for the losses they sustained, including damages and attorney fees.

FIFTH CAUSE OF ACTION: VIOLATION OF THE LOUISIANA UNFAIR TRADE
PRACTICES ACT
33.
Petitioners reaver paragraphs 1-19 and further state that:
34,
Defendants First NBC Bank and Ashton Ryan engaged in fraud, deceit,

misrepresentation, and/or other unethical conduct by unilaterally extending to Petitioner

 
Case 2:18-cv-10881-WBV-DMD Document 1-3 Filed 11/13/18 Page 9 of 12

Borrower loans that exceeded the Borrower's assets, while misrepresenting to Petitioner
Guarantors that there was sufficient collateral to back the entire cumulative loan balance.
35.

Defendants Summit Investrnent Management LLC and SBN V FNBC LLC engaged in
unethical conduct and unfair trade practices by purchasing loans created through the fraudulent
conduct described herein, and attempting to collect on these loans from Petitioner Guarantors,
many of whom are elderly.

36.
Defendants intentionally, egregiously, and improperly created and attempted to collect on

these loans in violations of the Louisiana Unfair Trade Practices Act “LUTPA”).

37.

Defendants’ actions violate public policy, including but not limited to the public policy to
contract in good faith.

38.

As atesult of Defendants’ unfair trade practices, Petitioners have sustained significant
damages. Under LUTPA, Petitioners are entitled to three times the damages sustained, as well as
attorneys’ fees and costs.

SIXTH CAUSE OF ACTION: RESCISSION AND DAMAGES BASED ON THE USE OF
FRAUDULENT DOCUMENTATION VIA “ROBO-SIGNING”
39.
Petitioners reaver paragraphs 1-19 and further state that:
42.

Defendants have engaged in the creation and use of fraudulent documentation in the loan
process via “robo-signing.” Upon information and belief, Defendants are not in possession of the
original loan documents and cannot prove the amount of the purported loans.

43.

 
Case 2:18-cv-10881-WBV-DMD Document 1-3 Filed 11/13/18 Page 10 of 12

Petitioners are entitled to a declaratory judgment finding their purported debt to
Defendants invalid, unsupported, and unenforceable. In addition, Petitioners are entitled to
reasonable compensation for the losses they sustained, including damages and attorney fees.

WHEREFORE, Petitioners pray that after all due proceedings, judgment be rendered in
favor of Petitioners and against Defendants declaring Petitioner Guarantors’ personal guarantees
to be vitiated. In addition, Petitioners pray that judgment be rendered declaring Academy Place’s
purported debt to Defendants to be invalid, unsupported, unenforceable, and vitiated.
Furthermore, Petitioners pray they be awarded damages, attorney fees, and all costs together with
legal interest thereon from the date of judicial demand until paid, and for all general and
equitable relief. Petitioners reserve the right to amend this petition as additional information is

’ discovered. Petitioners further reserve the right to amend this petition to request equitable relief
of mandatory and prohibitive injunctions, in the event that Defendants attempt to seize those
immovable properties listed hereinabove purportedly securing the debt debt and/or attempt to
take other collection actions.

Respectfully submitted,

CW

CRAIG4. MORDOCK (#27014)
Mordock Barber, LLC

7611 Maple Street, Suite A-3

New Orleans, Louisiana 70118
Office: 504-304-2335

Fax: 504-407-2101

E-mail: jackie@mordockbarber.com
ATTORNEYS FOR PETITIONERS

PLEASE SERVE:

First NBC Bank

Through its Registered Agent
Laurence Blake Jones

701 Poydras St., Suite 4100
New Orleans, LA 70139

Federal Deposit Insurance Corporation
Through its Regional Registered Agent
Victor T. Ingraham

555 Hilton Ave., Suite 300

Baton Rouge, LA 70808

10

 
Case 2:18-cv-10881-WBV-DMD Document 1-3 Filed 11/13/18 Page 11 of 12

Summit Investment Management LLC
Through its Registered Agent

Charles J. Burger

1700 Lincoln St., Suite 2150

Denver, CO 80203

Ashton Ryan
151 Chateau Saint Michel Drive
Kenner, LA 70065

SBN V FNBC LLC

Through its Registered Agent
Corporation Service Company
251 Little Falls Drive
Wilmington, DE 19808

Gregory St. Angelo

10 Tupelo Trace
Mandeville, LA 70471

11

 
Case 2:18-cv-10881-WBV-DMD Document 1-3 Filed 11/13/18 Page 12 of 12
YERIFICATION

Lam the Plaintiff in the above-entitled matter. | have read the foregoing petition for damages and
know the contents thereof. The same is true of my own knowledge, except as to those matters
which are therein stated on information and belief, and, as to those matters, I believe it to be true.

Executed on October 13, 2018

I declare under penalty of perjury that the foregoing is true and correct.

 

Patrick T. Bossetta

 
